Citation Nr: 0423245	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-34 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nevoid basal cell 
carcinoma syndrome (claimed as skin cancer).

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, residuals of cold 
injury (claimed as paralysis of the nerves).

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, residuals of cold 
injury (claimed as paralysis of the nerves).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Service connection for skin cancer was denied by the RO in 
May 1981 and the veteran did not appeal.  In a November 2002 
rating decision, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claims of 
service connection for basal cell carcinoma and peripheral 
neuropathy of the lower extremities.  In connection with the 
current appeal medical evidence was obtained linking the 
veteran's skin cancer syndrome to cold injury in service.  In 
the statement of the case (SOC) issued in September 2003, the 
RO determined that the veteran had submitted new and material 
evidence to reopen his claim.  The Board also finds that this 
evidence is new and material.  Therefore, the Board shall 
review the claim on a de novo basis, as did the RO.

The RO also found that there was new and material evidence to 
reopen the peripheral neuropathy claims, and reviewed those 
claims de novo.  The Board finds, however, that the veteran's 
July 2002 statement was a timely notice of disagreement with 
the April 2002 rating decision from which this appeal is 
taken.  Since the RO reviewed these claims on their merits 
after "reopening," the Board may decide the appeal without 
remanding to the RO for further adjudication.  There is no 
prejudice to the veteran in so doing.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The veteran is not a combat veteran and did not incur a 
cold injury in service.

2.  The veteran's basal cell carcinomas were not manifested 
in service or within the first year thereafter, and are not 
due to disease or injury or other event in service.

3.  Peripheral neuropathy of the left lower extremity was not 
manifested in service or within the first year thereafter, 
and is not due to disease or injury or other event in 
service.

4.  Peripheral neuropathy of the right lower extremity was 
not manifested in service or within the first year 
thereafter, and is not due to disease or injury or other 
event in service.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma syndrome was not incurred in or 
aggravated by wartime service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by wartime service and may not be 
presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003). 

3.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by wartime service and may not 
be presumed to have been incurred during such service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in September 2001, October 2002 and November 2002, in 
which the veteran was advised of the type of evidence 
necessary to substantiate his claims.  

In those letters, the veteran was also advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence VA should 
provide.  The September 2003 statement of the case 
constituted a re-adjudication of the claims after VCAA-
compliant notice had been given.

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).


Factual Background

The service medical records do not show treatment, complaints 
or diagnoses regarding frostbite (peripheral neuropathy) or 
basal cell carcinomas.  Further, service personnel records do 
not show that the veteran served in Korea.  

Post service VA medical records dated in January 1980 show 
that chemosurgery was performed on basal epithelioma of the 
nose.  

A May 1980 rating action denied a claim for service 
connection for skin cancer.  In January 1981, the veteran 
attempted to reopen his claim for service connection for skin 
cancer.  He was notified in May 1981 that his claim for 
service connection for skin cancer had not been reopened.  

A private physician reported in a January 1981 letter that he 
treated the veteran for lymphadenopathy and bilateral 
congenital deformity of the cervical ribs in August 1980.

A September 1982 VA hospital summary shows that the veteran 
underwent excision of basal cell carcinoma of the left nose 
and left face with full thickness skin graft left posterior 
auricular region.  He reported a history of several 
resections of basal cell carcinomas since 1956.  

In October 1982 the RO received an undated statement from a 
University of Tennessee dermatologist.  The physician 
reported a diagnosis of basal cell nevous syndrome.  The 
disease was considered autosomal dominant.

The nevoid basal cell carcinoma syndrome diagnosis was 
confirmed at a May 1983 VA examination.  

In April 1997, VA outpatient records shows that a lytic 
lesion was excised from the right mandible.  

A September 1997 rating action determined that the veteran 
had not submitted new and material evidence to reopen his 
claim for service connection for basal cell carcinoma of the 
face and body.  

The veteran filed his current claim in May 2001.  

The record contains VA outpatient records that date between 
March 2000 and September 2001.  In February and June 2000, 
the veteran had lesions biopsied from different areas of his 
body.  In September 2001, the veteran reported a history of 
frostbite of both feet during the Korean War.  Since then, 
his symptoms included numbness, tingling and burning of his 
feet.  He also gave a history of disfiguring skin cancers of 
the face and neck during military service.  The diagnosis was 
severe peripheral neuropathy "apparently residual of cold 
weather injuries."  

In an October 2001 statement, a private physician reported 
treatment of the veteran since 1980 for basal cell nevus 
syndrome.  He noted that the veteran required ongoing care 
for his basal cell nevus syndrome.  

An April 2002 rating action denied service connection for 
peripheral neuropathy of the lower extremities.  The RO also 
determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for nevoid basal cell carcinoma.  

VA podiatric treatment records dated in May 2002 show that 
the veteran continued treatment for severe peripheral 
neuropathy of the upper and lower extremities.  In reporting 
the diagnosis, it was noted that the peripheral neuropathy 
apparently resulted from his cold weather injuries.  He has 
continued to receive VA medical care for his disabilities.  

In November 2002 the RO determined that the veteran had not 
submitted new and material evidence to reopen his claims for 
service connection for nevoid basal cell carcinoma and 
peripheral neuropathy of the lower extremities.  

A VA cold injury protocol examination was conducted in March 
2003.  The veteran reported a history of cold injury to the 
hands, feet, ears, cheeks, temple and nose.  He reported that 
these injuries occurred while he was stationed in Korea.  The 
veteran noted pain, discoloration, blisters, numbness, 
tingling and weakness.  He indicated that he self-treated, as 
well as received treatment from a field medic.  He was not 
hospitalized.  The pertinent diagnoses included bilateral 
superficial varicose veins of the lower extremities and 
residuals of cold injury to both feet and hands.  The VA 
examiner commented, in pertinent part, that the veteran's 
deformed toenails and bilateral varicose veins of the lower 
extremities were as least as likely as not associated with 
the reported cold injuries.  Dermatology and neurology VA 
examinations were recommended.  

VA neurological and skin examinations were conducted in April 
2003.  The veteran reported that in 1952 and 1953, he 
sustained frostbite to both lower and upper extremities.  The 
neurological examination diagnosis was severe distal 
symmetrical sensory motor peripheral neuropathy of both upper 
and lower extremities.  The examiner concluded that it was as 
likely as not that the peripheral neuropathy of both upper 
and lower extremities was related to the frostbite sustained 
during the Korean conflict.  The VA dermatologist noted that 
the veteran's entire body was deformed with erythema of the 
feet, multiple scars and evidence of cancer removal.  The 
dermatologist reported that cold injury could lead to 
increased skin cancers.

In September 2003, the RO received copies of the veteran's 
service personnel records that included his dates of duties 
and assignments.  The record shows that the veteran arrived 
in Kobe, Japan in August 1953 and departed from Yokohama, 
Japan in December 1953, returning to the continental United 
States.  This is the only overseas assignment noted.

Criteria and Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 101(24), 1110 (wartime), 1131 
(peacetime); 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and a malignant tumor or an organic disease of the 
nervous system (e.g., peripheral neuropathy) is manifest to a 
compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2002).

The veteran's statements are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The evidence does not reflect that the 
appellant currently possesses the required specialized 
medical training and knowledge, nor is it contended 
otherwise.

As noted above, the service medical records do not relate 
that skin cancer was present during service.  The first 
evidence of skin cancer was in 1980 when he was reportedly 
treated for basal cell cancer, for which he had been treated 
before.  In 1982, he reported that the lesions had begun in 
1956.  The veteran has continued to receive treatment for the 
recurrent basal cell carcinoma syndrome.  

In regard to peripheral neuropathy of the lower extremities, 
there is no evidence of complaints, treatment, diagnoses, or 
symptoms related to peripheral neuropathy or frostbite during 
his military service.  Moreover, there is no competent 
medical evidence of peripheral neuropathy until 2001, some 47 
years subsequent to service discharge.  

The Board notes that the record contains VA medical opinions 
as to the etiological relationship between the veteran's 
military service and his peripheral neuropathy and skin 
disorders.  The VA physicians who conducted the April 2003 
examinations related the basal cell carcinoma and peripheral 
neuropathy to the cold injuries sustained during service.  
("His history of combat in Korea would certainly lend 
credibility to his claim of frostbite, in view of the well-
known sub-zero conditions endured by our servicemen.")  
However, these physicians relied on the veteran's account of 
his service and medical history, a circumstance that makes 
the doctors' conclusions unpersuasive.  There is no 
indication that the physicians formed their opinions on a 
basis separate from the appellant's recitation of his medical 
and service background.  As noted above, the service 
personnel records show that the veteran was transported to 
Japan, not to Korea (where cold injury was a frequent 
problem).  This negates the probative value of the medical 
statements.  The Board finds that he is not a combat veteran, 
as there was no combat in Japan during the time the veteran 
was there.

In summary, the service medical records show no evidence of 
skin cancer, cold injury, or neuropathy.  Additionally, the 
first post service clinical evidence of either disorder was 
many years following service, and at that time the veteran 
dated the skin condition to 1956, more than a year after 
service..  Furthermore, the Board finds that the weight of 
the credible evidence is against a finding that either 
peripheral neuropathy or basal cell carcinomas are related to 
service.  Accordingly, the claims are denied.  


ORDER

Entitlement to service connection for basal cell carcinoma 
syndrome is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied.


	                     
______________________________________________
	J E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



